50 F.3d 12
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Darrel R. NEIDIGH, Appellant,v.David TATUM, Sheriff, Lawrence County, MO, Appellee.
No. 94-2879.
United States Court of Appeals,Eighth Circuit.
Submitted:  Mar. 7, 1995.Filed:  Mar. 17, 1995.

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Darrel R. Neidigh appeals the District Court's1 grant of summary judgment to defendant Lawrence County Sheriff David Tatum in this 42 U.S.C. Sec. 1983 action.  Having reviewed the record and the parties' arguments, we agree with the District Court's conclusion that Tatum is entitled to absolute quasi-judicial immunity.  "Absolute immunity for officials assigned to carry out a judge's orders is necessary to insure that such officials can perform their function without the need to secure permanent legal counsel."  Valdez v. City & County of Denver, 878 F.2d 1285, 1288 (10th Cir. 1989);  see also Patterson v. Von Riesen, 999 F.2d 1235, 1240 (8th Cir. 1993).  We also reject Neidigh's argument that the signed contempt order directing his arrest and confinement was facially invalid:  even assuming that the order was infirm as a matter of state law, "its procedural defects were in no way evident or detectable on the face of the document."  Whiting v. Kirk, 960 F.2d 248, 252 (1st Cir. 1992);  see also Turney v. O'Toole, 898 F.2d 1470, 1473 (10th Cir. 1990) (noting that court order which "does not fulfill every legal requirement" is not facially invalid because even erroneous orders can be valid);  Valdez, 878 F.2d at 1289 (recognizing that "public interest demands strict adherence to judicial decrees" and that officials "must not be required to act as pseudo-appellate courts scrutinizing the orders of judges").  Thus, the judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Russell G. Clark, Senior United States District Judge for the Western District of Missouri